 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     ____________________________________________
 7                                                )
     GARAM PARK, individually and on behalf of    )
 8   all others similarly situated,               )
                                                  )                 Case No. C18-1407RSL
 9                         Plaintiff,             )
                v.                                )
10                                                )                 ORDER TO SHOW CAUSE
     SUTTELL & HAMMER, PC,                        )
11                                                )
                           Defendant.             )
12   ____________________________________________ )
13
                  On , November 1, 2018, the Court issued an order requiring the parties to file a
14
     Joint Status Report by November 29, 2018. No such report has been filed and the parties have
15
     not sought or obtained an extension of time in which to make the required submission. The
16
     parties shall, no later than Thursday, December 20, 2018, file their Joint Status Report and show
17
     cause to the Court why sanctions including dismissal should not be imposed for their failure to
18
     comply with the Order of November 1, 2018. The Clerk is directed to place this Order to Show
19
     Cause on the Court’s calendar for Friday, December 21, 2018.
20
21                DATED this 4th day of December, 2018.
22
23
24
                                              A
25                                            Robert S. Lasnik
                                              United States District Judge
26

     ORDER TO SHOW CAUSE
